IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HILARY ADAM HAAS,                    NOT FINAL UNTIL TIME EXPIRES TO
FORMER HUSBAND,                      FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-1844
v.

ALICIA HAAS, FORMER
WIFE,

      Appellee.

_____________________________/

Opinion filed June 13, 2016.

An appeal from an order of the Circuit Court for Duval County.
Linda F. McCallum, Judge.

J. Demere Mason and Michael M. Giel, of J. Demere Mason, P.A., Jacksonville,
for Appellant.

Andrew Garro, of Farah & Farah, Jacksonville, for Appellee (no appearance).




PER CURIAM.

      The Court has determined that the Amended Final Judgment of Dissolution

of Marriage is not a final order. See Hoffman v. O'Connor, 802 So. 2d 1197 (Fla.

1st DCA 2002). Accordingly, the appeal is dismissed as premature.

ROWE, KELSEY, and JAY, JJ., CONCUR.